Case: 15-50685      Document: 00513599248         Page: 1    Date Filed: 07/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50685
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 19, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RODOLFO BORJA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:14-CR-1586-1


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Rodolfo Borja pleaded guilty to conspiracy to possess with intent to
distribute 500 grams or more but less than five kilograms of cocaine and was
sentenced to five years of probation. He now appeals his above-guidelines
sentence of 36 months of imprisonment imposed upon the revocation of his
probation. See 18 U.S.C. § 3565. Because Borja did not raise his procedural
arguments in the district court and did not object to the substantive


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50685     Document: 00513599248      Page: 2   Date Filed: 07/19/2016


                                  No. 15-50685

reasonableness of his sentence, we review for plain error. See United States v.
Warren, 720 F.3d 321, 326, 332 (5th Cir. 2013).
      We reject Borja’s claim that the district court committed procedural error
by relying on the bare allegations set forth in the revocation petition. Borja
had his case placed on the uncontested docket, and he did not object to the
admission of the petition into the evidence or challenge the allegations
contained therein. The petition detailed the offenses forming the basis for the
revocation, including recitations of statements from the responding officer, the
victim, and a witness. The information contained in the petition had sufficient
indicia of reliability and, thus, the district court did not commit error, plain or
otherwise, by making factual findings based upon it. See United States v.
Nava, 624 F.3d 226, 230-31 (5th Cir. 2010); United States v. Manthei, 913 F.2d
1130, 1138 (5th Cir. 1990).
      The district court considered Borja’s request for a within-guidelines
sentence, including mitigating factors, and clearly explained its reasons for
sentencing him above that range.         Therefore, Borja has not shown any
procedural error related to the district court’s explanation for imposing an
above-guidelines sentence. See Rita v. United States, 551 U.S. 338, 356-59
(2007); United States v. Whitelaw, 580 F.3d 256, 261-62 (5th Cir. 2009).
      Finally, we find meritless the claim that Borja’s sentence was
substantively unreasonable because the district court erroneously took into
account or afforded too much weight to a 18 U.S.C. § 3553(a) sentencing factor
or his previous sentence of probation. The district court did not err by citing
the need to promote respect for the law or to provide just punishment when
sentencing Borja. See United States v. Kippers, 685 F.3d 491, 497-98 & n.4
(5th Cir. 2012). Moreover, to the extent that the district court relied upon the




                                        2
    Case: 15-50685    Document: 00513599248    Page: 3   Date Filed: 07/19/2016


                                No. 15-50685

leniency of his previous sentence of probation, that consideration did not
constitute error. Id. at 499.
      The judgment of the district court is AFFIRMED.




                                     3